Citation Nr: 1828302	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  06-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an enlarged heart.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an effective date earlier than May 19, 2008, for the award of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disability, to include PTSD.

5.  Entitlement to a rating in excess of 40 percent for diabetes.

6.  Entitlement to ratings in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities before April 15, 2011, and to ratings in excess of 40 percent thereafter.

7.  Entitlement to a compensable rating for diabetic retinopathy.  

8.  Entitlement to an effective date earlier than August 18, 2009, for the award of service connection for diabetic retinopathy.  

9.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.

10.  Entitlement to service connection for obstructive sleep apnea (OSA).

11.  Entitlement to ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities.  

12.  Entitlement to an effective date earlier than March 25, 2017, for the award of service connection for peripheral neuropathy of the bilateral upper extremities.  

13.  Entitlement to a rating in excess of 60 percent for renal dysfunction.  

14.  Entitlement to an effective date earlier than March 25, 2017, for the award of service connection for renal dysfunction.  

15.  Before April 15, 2011, entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a number of rating decisions of the VA RO.  A June 2005 rating decision denied service connection for glaucoma, continued the existing 40 percent rating for diabetes, and granted service connection for diabetic neuropathy of the lower extremities with a noncompensable rating effective August 3, 2004.  A September 2010 rating decision denied service connection for an enlarged heart, denied service connection for bipolar disorder, granted service connection for PTSD with an effective date of September 8, 2010, and granted service connection for diabetic retinopathy with an effective date of October 19, 2009.  An April 2011 rating decision denied service connection for OSA and granted service connection for a left wrist disability (erroneously written in the rating decision as a "right wrist disability" and later corrected) with an effective date of January 14, 2011.  A May 2011 rating decision assigned an effective date of May 19, 2008, to the award of service connection for PTSD, assigned an effective date of August 18, 2009, to the award of service connection for retinopathy, and increased the ratings of diabetic neuropathy of the bilateral lower extremities to 20 percent effective August 3, 2004.  An April 2017 rating decision granted service connection for renal dysfunction and assigned a 60 percent rating effective March 25, 2017.  A September 2017 rating decision increased the rating of an acquired psychiatric disability to 70 percent effective May 19, 2008, and it increased the ratings of diabetic neuropathy of the bilateral lower extremities to 40 percent effective April 15, 2011.  

This appeal has previously been before the Board, most recently in February 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran perfected an appeal of a claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder.  The Veteran is already in receipt of service connection for PTSD, which is rated 70 percent disabling.  The Board notes that mental disorders (other than eating disorders) are all evaluated under the same rating criteria, and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2017); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Clinicians have not drawn a meaningful distinction between the symptomatology that the Veteran suffers as a result of his PTSD as compared to his other acquired psychiatric disorders.  Thus, in order to clarify the issues on appeal, the Board has recharacterized the Veteran's claim of entitlement to an increased rating for PTSD to be a claim for an increased rating for an acquired psychiatric disability, to include PTSD.  This recharacterization does not result in any prejudice to the Veteran.  

The Board acknowledges that in November 2017, the Veteran's representative asked the Board to provide him with a list of the issues certified to the Board.  The Board finds that such additional notification to the Veteran's is unnecessary, is not legally required, and would only delay the disposition of the Veteran's claims.  The Veteran's representative previously received notification that the case had been returned to the Board, and the Veteran's representative, an attorney, has access to the Veteran's case information such that he could have determined the issues for himself.  The Board will proceed with adjudicating the Veteran's appeal without providing yet additional notification to the Veteran's representative.  

The issues of entitlement to service connection for OSA, a rating in excess of 60 percent for renal dysfunction, ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities, effective dates earlier than March 25, 2017, for the awards of service connection for renal dysfunction and peripheral neuropathy of the bilateral upper extremities, and a TDIU before April 15, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence of record is against a finding that the Veteran has an enlarged heart.

2.  The weight of the evidence of record is against a finding that glaucoma was caused or aggravated by service or service-connected disability.

3.  An unappealed June 2005 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of this rating decision, and it became final.

4.  VA received a petition to reopen a claim for service connection for acquired psychiatric disability on May 16, 2008.

5.  The Veteran's acquired psychiatric disability is not manifested by total occupational and social impairment.

6.  The Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice a month visits to a diabetic care provider.

7.  Before April 15, 2011, the Veteran's diabetic neuropathy of the bilateral lower extremities was not manifested by symptoms approximating moderately severe incomplete paralysis of the sciatic nerve.  

8.  Since April 15, 2011, the Veteran's diabetic neuropathy of the bilateral lower extremities has not been manifested by symptoms approximating severe incomplete paralysis of the sciatic nerve with marked muscle atrophy.  

9.  The Veteran's diabetic retinopathy has not resulted in any visual symptoms.  

10.  It is not factually ascertainable that the Veteran had been diagnosed with diabetic retinopathy, nor had the Veteran demonstrated any symptoms of diabetic retinopathy, any earlier than August 18, 2009.

11.  The Veteran's residuals of a left wrist fracture has not resulted in ankylosis. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged heart have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).
 
3.  The criteria for an effective date of May 16, 2008, but no earlier, for the award of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2017).

4.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

5.  The criteria for a rating in excess of 40 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

6.  Before April 15, 2011, the criteria for ratings in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8620 (2017).

7.  Since April 15, 2011, the criteria for ratings in excess of 40 percent for diabetic neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8620 (2017).

8.  The criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.84a, Diagnostic Code 6066 (2008).

9.  The criteria for an effective date earlier than August 18, 2009, for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 7913, Note 1 (2017).

10.  The criteria for a rating in excess of 10 percent for residuals of a left wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in October 2004, January 2010, February 2011, and August 2011.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Board finds that examiners have reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the  examination reports of record are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Correia v. McDonald, 28 Vet. App. 158 (2017).

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for an Enlarged Heart

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the facts in this case, in the Veteran's October 1969 Report of Medical History, the Veteran indicated that he had experienced pain or pressure in the chest, but he denied experiencing palpitations, a pounding heart, or high or low blood pressure.  In the Veteran's December 1969 separation examination, the Veteran's heart was noted to be normal.  

Following service, in a June 2001 examination, the Veteran denied experiencing chest pain, hypertension, or symptoms of peripheral vascular disease.  Cardiac examination was negative, the Veteran's heart was not enlarged, and there were no extra sounds or murmurs.  In June 2004 and September 2004, the Veteran's heart was noted to be normal in size.  In September 2004, the Veteran's heart was normal in size.  A March 2009 chest x-ray showed that the cardiac silhouette was within normal limits. In a September 2009 echocardiogram, the Veteran was noted to have normal heart function and size.  The Veteran filed his claim of entitlement to service connection for an enlarged heart in October 2009.  

The Veteran underwent a VA examination in February 2010, at which time the examiner diagnosed the Veteran with mild essential hypertension with an enlarged heart.  The examiner clarified, however, that the Veteran did not actually have an enlarged heart, but found instead that such notation was based only on the Veteran's own statement.  The examiner found the Veteran's heart to be normal on x-ray.  

The Veteran underwent an additional VA examination in March 2010, at which time the Veteran stated that a September 2009 echocardiogram showed that he had an enlarged heart as a result of diabetes.  The examiner noted, contrary to this statement, that the September 2009 echocardiogram showed the left ventricular mass was within the upper limits of normal, with normal left ventricular size and function, and an ejection fraction of 55 to 65 percent.  Measurement of the left ventricular wall thickness did not establish the diagnosis of left ventricular hypertrophy.  The Veteran did not have exertional chest pain, congestive heart failure, rheumatic heart disease, or arrhythmia.  The examiner found that the Veteran's heart examination was normal, with no diagnosis of ischemic heart disease, and no evidence of left ventricular hypertrophy.  In November 2010, a cardiac stress test was normal, there was no evidence of heart disease, and the Veteran's heart function was normal.  An August 2013 nuclear stress test indicated that the Veteran's heart was a normal size, a normal thickness, and had normal perfusion, with an ejection fraction of 66 percent.  An August 2013 exercise stress test showed no clinically significant results.  

The Veteran underwent a VA examination in December 2015, at which time the examiner noted the Veteran's belief that he had been told that he had an enlarged heart "some years ago".  The examiner discussed the September 2009 echocardiogram that showed no left ventricular hypertrophy, and normal left ventricular size and function, with an ejection fraction of 55 to 65 percent.  The examiner noted that the Veteran's clinical records did not show a diagnosis with heart disease, but they did show treatment for hypertension.  The examiner noted that the Veteran's heart rate was regular at 102 beats per minute, with the point of maximal impact at the fifth intercostal space.  The Veteran's heart sounds were regular, and there was no jugular-venous distention.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner concluded that the Veteran did not then have, nor had he ever been diagnosed with, a heart disability, including a heart condition that qualified within the generally-accepted medical definition of ischemic heart disease.  

In an October 2016 echocardiogram, the Veteran was noted to have normal left ventricular systolic function with an ejection fraction of 55 to 60 percent.  Left ventricular diastolic function was normal, and there was no significant valvular abnormality.  In an October 2016 CT scan, the Veteran's heart was not enlarged.  

Turning to an analysis of these facts, the Board finds that the Veteran has not been diagnosed with an enlarged heart disability at any time since filing his claim.  While the Veteran may complain of experiencing symptoms such as pain, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, service connection requires the presence of a disability, rather than symptoms alone.

To the extent that the Veteran believes that he experiences symptoms of an enlarged heart disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced such symptoms, his statements are not sufficient to establish the presence of an enlarged heart disability.  The Board finds that the weight of the medical evidence of record, including the Veteran's clinical treatment records and VA examinations, is consistently against a finding that the Veteran suffers from an enlarged heart disability.  Accordingly, the Board finds that the first Hickson element is not met.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for an enlarged heart.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Glaucoma

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, the Veteran claims that his glaucoma is secondarily related to his service-connected diabetes.  In May 2002 and June 2004, clinicians assessed the Veteran with suspected glaucoma by cup-disk and possible family history.  In December 2004, a clinician again assessed the Veteran with suspected glaucoma by cup-disk, initial visual field study, and possible family history.  The Veteran underwent a VA examination in May 2005, at which time the examiner indicated that the Veteran had suspected glaucoma on a uniocular trial of Travatan.  The examiner indicated that while glaucoma and diabetes were carried in the same gene, they did not cause each other.  In August 2005, the Veteran was diagnosed with glaucoma.  In December 2005, a clinician diagnosed the Veteran with primary open angle glaucoma.  In January 2007, a clinician diagnosed the Veteran with glaucoma in both eyes.  

In May 2013, the Veteran's representative submitted treatise evidence indicating that diabetes heightened the risk of developing glaucoma.  In July 2013, November 2013, July 2014, and October 2015, instead of diagnosing the Veteran with bilateral glaucoma, clinicians diagnosed the Veteran with primary open angle glaucoma of the right eye and ocular hypertension of the left eye.  The Veteran underwent a VA examination in December 2015, at which time the examiner concurred, diagnosing the Veteran with primary open angle glaucoma of the right eye and ocular hypertension of the left eye.  The examiner opined that the Veteran's glaucoma less likely than not caused or aggravated by the Veteran's service-connected diabetes.  As a rationale for this opinion, the examiner found that although diabetes was a risk factor for developing glaucoma, the ocular complications of the Veteran's diabetes were mild and had not caused the proliferative changes that could have resulted in glaucoma.  Instead, the examiner noted that the Veteran had almost every risk factor for the development of glaucoma, including his family history and race.  

Turning to an analysis of these facts, the evidence demonstrates that the Veteran has a current glaucoma disability, and he is service-connected for diabetes.  With regard to a connection between the Veteran's service-connected diabetes and his glaucoma disability, the Board notes that no clinician has attributed the Veteran's glaucoma disability to his service-connected diabetes; indeed, the December 2015 examiner found that the Veteran's glaucoma disability was not related to his service-connected diabetes.  

To the extent that the Veteran believes that his glaucoma is related to his diabetes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's glaucoma, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's glaucoma is related to his diabetes, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the internal functioning of the Veteran's ophthalmologic system, something that is not readily perceivable by the use of a person's senses.  

To the extent that the Veteran's representative has submitted treatise evidence supporting a connection between diabetes and glaucoma, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran's representative submitted generalized treatise evidence that was unaccompanied by discussion from a medical professional.  Furthermore, the December 2015 examiner acknowledged that while diabetes is indeed a risk factor for the development of glaucoma, the examiner found that in the Veteran's specific case, his diabetes had not resulted in ocular symptoms of a severity sufficient to result in glaucoma. The Board thus places relatively little probative weight on the treatise evidence submitted by the Veteran's representative.  

The Veteran has not claimed that his glaucoma is directly related to service, and the Board cannot otherwise find that the evidence supports such a connection.  The Veteran's service treatment records are silent for treatment or complaints relating to glaucoma.  Furthermore, the Veteran has not identified an in-service event or injury that he believes gave rise to glaucoma.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for glaucoma.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for an Acquired Psychiatric Disability

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2017). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

The above reference to "the date entitlement arose" is not defined in the current statute or regulation.  The term has generally been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

Turning to the facts in this case, the Veteran filed a claim of entitlement to service connection for an acquired psychiatric disability in February 2001.  A December 2001 rating decision denied the Veteran's claim.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  The Veteran again filed a claim of entitlement to service connection for an acquired psychiatric disorder in December 2004.  A June 2005 rating decision denied the Veteran's claim.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

The Veteran next filed a claim of entitlement to service connection for an acquired psychiatric disorder on May 16, 2008.  A September 2010 rating decision granted service connection for PTSD and assigned an effective date of September 8, 2010, which was the date of a VA examination diagnosing the Veteran with PTSD.  In November 2010, the Veteran's representative stated that the Veteran was entitled to an earlier effective date.  A May 2011 rating decision assigned an earlier effective date for the grant of service connection of May 19, 2008, which the VA RO stated was the date of receipt of the Veteran's claim.  While the Veteran's representative has stated, for example in November 2010 and March 2012, that the Veteran was entitled to an earlier effective date for the award of service connection, the representative has not specified what he believes the effective date should be.

Turning to an evaluation of these facts, the Board finds that the date stamped on the May 2008 claim reads May 16, 2008, instead of May 19, 2008.  Thus, the Board finds that the effective date for the Veteran's claim should be May 16, 2008.  There is no basis, however, for assignment of an effective date for service connection for an acquired psychiatric disability before May 16, 2008.  Following the final denial of the claim of entitlement to service connection for an acquired psychiatric disability in June 2005, the Board finds no basis in the record for a finding that the Veteran filed a formal or informal claim of entitlement to service connection for an acquired psychiatric disability at any time before May 16, 2008. 

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014).  Here, the initial claim for service connection for an acquired psychiatric disability was received more than one year after his separation from service.  Thereafter, final rating decisions were issued, denying the claim.  Consequently, the earliest effective date in this claim would be the date of the reopened claim.  Accordingly, while the Board grants an effective date of May 16, 2008, instead of May 19, 2008, the claim for an effective date earlier than May 16, 2008, is denied.  The evidence does not support a finding that the Veteran filed a formal or informal claim for service connection for an acquired psychiatric disability at any time before May 16, 2008, following the June 2005 final denial of the claim.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Increased Rating for an Acquired Psychiatric Disability

Under the General Rating Formula for Mental Disorders, in pertinent part, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95.

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2017).

Turning to the facts in this case, as noted above, the Veteran filed his underlying claim of entitlement to an acquired psychiatric disorder in May 2008.  

The Veteran underwent a VA examination in September 2010, at which time the Veteran lived with his spouse of 27 years.  The Veteran indicated that his spouse understood him and supported him.  The Veteran had good relationships with his grown step-daughters.  The Veteran had little contact with his four biological children.  The Veteran indicated that he tried to stay away from people because he feared "harm[ing] people are end[ing] up back at the hospital".  The Veteran indicated that he had no friends and was socially isolated.  The Veteran denied having any leisure interests.  The Veteran spent his time at home watching television.  The examiner stated that the Veteran's psychological impairment was moderately severe.  The examiner found the Veteran to be capable of independently managing his financial affairs.  The examiner indicated that the Veteran was unemployable due to the combined effects of his medical and psychiatric symptoms; the examiner found that it was unlikely that the Veteran would be unemployable due to PTSD alone.  The examiner found that the Veteran's acquired psychiatric disabilities, which resulted in overlapping symptoms, resulted in a GAF of 50.  

The Veteran underwent an additional VA examination in April 2012, at which time the examiner diagnosed the Veteran with bipolar disorder and chronic PTSD.  The examiner found that the Veteran's acquired psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran had been married to his spouse since 1999, and they had otherwise been together for about 25 years.  The Veteran described having a "good" relationship with his spouse, and he reported that they occasionally went to dinner and the movies together.  The Veteran maintained occasional contact with two of his adult children and his siblings.  The Veteran indicated that he did not have friends.  The Veteran reported enjoying fishing, attending church, riding around the neighborhood, and going to the gym.  The examiner found that the Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner found the Veteran to be competent to manage his financial affairs.  The examiner assigned the Veteran a GAF score of 52.  

The Veteran underwent an additional VA examination in December 2015, at which time the examiner noted that the Veteran experienced symptoms of avoidance, alteration in cognition and mood, hyperarousal, irritability, impulsivity, sleep disturbance, and problems with interpersonal relationships.  The examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran lived with his spouse, and he described his marriage as good.  The Veteran had good relationships with two of his adult daughters.  The Veteran had very occasional contact with his other biological children.  The Veteran had contact with his siblings "every now and then".  The Veteran denied having other social relationships, preferring instead to remain by himself to avoid "get[ting] into any trouble".  The Veteran last worked in 2000 as a commercial driver, and he reported that he was fired after four or five years of employment as a result of his mental health problems.  The Veteran reported that he became aggressive, outspoken, and threatening at work.  

The examiner noted that the Veteran was neatly dressed with good grooming and hygiene.  The Veteran was generally cooperative, though he became agitated at times and raised his voice.  The examiner found that the Veteran experienced a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found the Veteran to be competent to manage his financial affairs.  

In addition to these examination reports, the record shows that the Veteran has sought out mental health treatment from VA clinicians since May 2008.  The symptom picture shown in these treatment reports is consistent with the symptoms that the examiners noted above.  The treatment reports show the Veteran to be an active participant in his mental health therapy, with the Veteran, as noted by an August 2017 clinician, "striv[ing] to stay active cognitively and physically".  

Turning now to an analysis of these facts, a rating in excess of the currently-assigned 70 percent evaluation requires total social and occupational impairment.  The Board finds that the Veteran has not shown such a degree of impairment since filing his claim for benefits in May 2008.  

With regard to the Veteran's social impairment, the Veteran has been married to his current spouse for over 30 years, and he has consistently described his marriage as good and his spouse as supportive.  The Veteran had good relationships with two of his children throughout the appeal.  While the Board acknowledges the Veteran's contentions that he otherwise preferred to keep other people at a distance to avoid confrontation, the presence of the Veteran's close familial relationships shows that he has not been totally socially impaired at any time since May 2008.  

With regard to the Veteran's occupational impairment, the evidence shows that the Veteran has not worked since May 2008.  Furthermore, clinicians have noted the significant effect that the Veteran's psychiatric symptoms have on his employability.  With that said, clinicians have consistently found the Veteran to be able to independently manage his own financial affairs.  The Veteran has otherwise shown a level of communication, judgment, perception, and memory throughout the appeal that the Board finds to be inconsistent with a finding of total occupational impairment.  No clinician has found the Veteran to be totally occupationally impaired.  Accordingly, upon review of these facts, while the Board finds that the Veteran's psychiatric symptoms affect the Veteran's occupational ability (and have resulted in the Veteran's 70 percent rating), such symptoms do not at any time result in the total occupational impairment that is associated with a 100 percent rating.  

In making this determination, the Veteran's GAF scores have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are similarly inconsistent with the assignment of a 100 percent disability rating at any time.  The Veteran's GAF scores, like his treatment records, reflect moderately severe symptoms, which the Board finds do not support the assignment of a 100 percent disability rating at any time.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes

The Veteran contends that he is entitled to a rating in excess of 40 percent for diabetes. 

Under the rating criteria applicable to diabetes, in pertinent part, a 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In other words, each higher rating requires the elements of the lower rating.  

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating for diabetes in August 2004.  The Veteran underwent a VA examination in May 2005, at which time the examiner noted that the Veteran had not experienced any episodes of hypoglycemia or ketoacidosis.  The Veteran had no restriction of activities, and he had experienced a weight gain of 20 pounds over the last year.  The Veteran took insulin, and he saw his diabetic care doctor every six months. 

In February 2008, the Veteran had not experienced any recent hypoglycemic spells.  The Veteran underwent an additional VA examination in March 2009, at which time the examiner noted that the Veteran had not experienced any episodes of hypoglycemia or ketoacidosis.  The Veteran reported that he had gained 10 pounds.  The Veteran's activities were not restricted, and he reported that he exercised at the gym.  The Veteran reported that he visited his primary care physician every three months and saw an endocrinologist every three to four months.  The Veteran took insulin more than once daily and oral medications.  The Veteran followed a restricted diet.  

The Veteran underwent an additional VA examination in September 2011, at which time the examiner noted that the Veteran had not experienced any episodes of hypoglycemia or ketoacidosis.  The Veteran had experienced a 10 percent weight gain.  The Veteran's diabetes did not require the restriction of activities, and the Veteran exercised at the gym.  The Veteran's diabetes required a special diet, oral medications, and insulin injections.  The Veteran reported that he visited his primary care physician every three months and saw an endocrinologist every three to four months.  

The Veteran underwent an additional VA examination in May 2012, at which time the examiner noted that the Veteran's diabetes required a special diet, oral glycemic agents, and more than one daily injection of insulin.  Diabetes did not require the regulation of activities.  The Veteran visited his diabetic care provider fewer than two times monthly for episodes of ketoacidosis or hypoglycemia.  The Veteran had no hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemia.  The Veteran had not experienced a progressive unintentional weight loss and loss of strength attributable to diabetes.  The examiner found that diabetes resulted in the complication of peripheral neuropathy.  

The Veteran underwent a VA examination in March 2017, at which time the examiner found that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and more than one daily insulin injection.  Medical management of the Veteran's diabetes did not require the regulation of activities.  The Veteran visited his diabetic care provider fewer than two times monthly for episodes of ketoacidosis or hypoglycemia.  The Veteran had no hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemia.  The Veteran had not experienced a progressive unintentional weight loss and loss of strength attributable to diabetes.  The examiner indicated that the Veteran suffered from peripheral neuropathy, nephropathy, and retinopathy as a result of diabetes.  

Turning to an analysis of these facts, while the evidence shows that the Veteran regularly visited his primary care physician for management of his diabetes symptoms, the evidence does not support a finding that the Veteran has suffered from episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice a month visits to a diabetic care provider.  Without such a finding, the Board finds that an evaluation of the Veteran's diabetes in excess of 40 percent is unavailable.  

The Board acknowledges that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  In this case, clinicians have identified nephropathy, neuropathy, and retinopathy as the Veteran's diabetic complications.  The Board has separately remanded the diabetic complications of nephropathy and peripheral neuropathy of the upper extremities, and it will next address whether the Veteran is entitled to greater ratings for neuropathy of the lower extremities and retinopathy.  


Increased Ratings for Diabetic Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to ratings in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities before April 15, 2011, and to ratings in excess of 40 percent thereafter.  

Under the criteria applicable to rating impairment of the sciatic nerve, a 20 percent rating applies to moderate incomplete paralysis.  A 40 percent rating applies to moderately severe incomplete paralysis.  A 60 percent rating applies to severe incomplete paralysis with marked muscle atrophy.  An 80 percent applies to complete paralysis such that the foot dangles and drops, no active movement is possible of the muscles below the knee, and there is weakness or loss of flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  The rating schedule does not define terms such as "moderate" or "severe."  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2017).

Turning to the facts in this case, in March 2004, it was noted that the Veteran had neuropathy, but his deep tendon reflexes were normal.  The Veteran filed his underlying claim of entitlement to an increased rating for diabetes in August 2004.  

The Veteran underwent a VA examination in May 2005, at which time the Veteran complained of paresthesias of his feet, but he had no other foot problems.  The Veteran's pinprick, touch, and vibration sense was normal.  The examiner noted a decreased ankle jerk and decreased 1+ deep tendon reflexes at the ankles.  The Veteran's motor functioning was normal.  The Veteran took Neurontin for his paresthesias.  In November 2006, the Veteran's deep tendon reflexes were normal, and he was noted to have neuropathy affecting the feet.  In April 2007, the Veteran's deep tendon reflexes were normal.  In August 2007, the Veteran was noted to have non-focal mild neuropathy.  

The Veteran underwent an additional VA examination in March 2009, at which time the Veteran reported experiencing a gradual increase of symptoms of severe numbness and tingling in the feet.  The Veteran's bilateral lower extremities showed decreased sensation to vibration and light touch, but sensory examination was otherwise normal.  The examiner noted that the Veteran's peroneal and posterior tibial nerves were affected.  Reflex and strength examinations were normal.  

The Veteran underwent an additional VA examination in April 2011, at which time the Veteran complained of a burning, pins-and-needles sensation with dysesthesias in the feet and tingling in the legs.  Reflex examination showed hypoactive reflexes at the bilateral knees and absent ankle jerk.  Plantar flexion was normal.  Sensory examination showed decreased vibration sense of the bilateral feet.  Light touch  sensation was diminished in the bilateral lower extremities from the feet to the mid-calf.  Pain sensation and position sense were normal.  The Veteran had normal strength with a slow, cautious, mildly broad-based but steady gait.  

The Veteran underwent an additional VA examination in May 2012, at which time the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  The examiner noted that the Veteran experienced severe, constant pain, paresthesias, dysesthesias, and numbness in the lower extremities.  Strength testing was normal, and there was no muscle atrophy.  Reflex testing was decreased at the bilateral knees and absent at the bilateral ankles.  Light touch testing was normal at the bilateral knees and thighs, and decreased at the lower legs, ankles, feet, and toes.  Position sense was normal.  Vibration sense was decreased.  Cold sensation was normal.  The Veteran had trophic changes in the form of a loss of hair on the feet and legs.  The examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve.  The femoral nerve was noted to be normal.  A nerve study from 2013 showed mild to moderate sensory motor axonal peripheral neuropathy of the lower extremities.  

The Veteran underwent an additional VA examination in March 2017, at which time the Veteran complained of burning in the feet, numbness in the toes, and a loss of sensation in the toes.  The examiner noted that the Veteran experienced moderate intermittent pain, moderate paresthesias and dysesthesias, and severe numbness of the bilateral lower extremities.  The Veteran's left ankle dorsiflexion was less than normal, but strength testing was otherwise normal.  The Veteran's reflexes were decreased.  Light touch testing was decreased on the right foot and toes, but otherwise normal.  Position sense was normal.  Vibration and cold sensation were decreased.  Muscle atrophy was not noted.  The Veteran had hair loss of the lower extremities.  The examiner diagnosed the Veteran with peripheral neuropathy of the upper extremities  resulting in moderate incomplete paralysis of the sciatic nerve.

In addition to these examination reports, the record shows that the Veteran has sought out treatment for diabetic symptoms, including neuropathy of the lower extremities, since August 2004.  The symptom picture shown in these treatment reports is consistent with the symptoms that the examiners noted above.  

Upon review of this evidence, the Board cannot find that the Veteran's symptoms of peripheral neuropathy of the bilateral lower extremities approximated symptoms of moderately severe incomplete paralysis or worse before April 15, 2011, as would be required for a rating in excess of the currently-assigned 20 percent rating.  Before this time, the Veteran's symptoms presented symptoms such as paresthesias and, on at least one occasion, decreased reflexes.  The Board cannot find that the functional impairment presented by these symptoms resulted in moderately severe incomplete paralysis of the lower extremities.  Furthermore, no clinician characterized the Veteran's symptoms during this time as moderately severe or worse.  Thus, the Board concludes that a rating in excess of 20 percent is unwarranted before April 15, 2011.  

Similarly, since April 15, 2011, the Board cannot find that the Veteran's symptoms of peripheral neuropathy of the bilateral lower extremities approximated symptoms of severe incomplete paralysis with marked muscle atrophy or worse, as would be required for a rating in excess of the currently-assigned 40 percent evaluation.  Clinicians have consistently found the Veteran not to suffer from muscle atrophy of the bilateral lower extremities.  Instead, the Veteran's symptom picture since April 15, 2011, shows paresthesias, dysesthesias, impaired reflexes, and impaired sensory perception.  The Board cannot find that the functional impairment presented by these symptoms resulted in severe incomplete paralysis with marked muscle atrophy of the lower extremities.  Furthermore, no clinician characterized the Veteran's symptoms during this time as severe incomplete paralysis or worse.  Thus, the Board concludes that a rating in excess of 40 percent is unwarranted since   April 15, 2011.  

In sum, the weight of the credible evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities nerves does not warrant a rating in excess of 20 percent before April 15, 2011, nor does peripheral neuropathy of the bilateral lower extremities warrant a rating in excess of 40 percent since that time.  The Veteran's claims are therefore denied.

Increased Rating for Diabetic Retinopathy

The Veteran contends that he is entitled to a compensable rating for diabetic retinopathy, and he additionally contends that the effective date for the award of service connection for this disability should be earlier than August 18, 2009.  The Board will address both of these contentions together because they involve the same factual history. 

Turning to the facts in this case, in November 2003, March 2004, and June 2004, it was noted that the Veteran did not have diabetic retinopathy.  The Veteran filed his claim of entitlement to an increased rating for diabetes on August 3, 2004.  In December 2004, it was noted that the Veteran had no evidence of diabetic retinopathy.  In March 2005, it was noted that the Veteran had no evidence of diabetic retinopathy.  The Veteran underwent an examination in May 2005, at which time the examiner found that funduscopic examination showed that the Veteran did not have retinopathy.  In August 2005 and December 2005, clinicians noted that the Veteran had no background diabetic retinopathy.  In January 2007, a clinician noted that on undilated examination, the Veteran did not have any evidence of background retinopathy.  In April 2007, November 2007 and February 2008, clinicians noted that the Veteran did not have diabetic retinopathy.  

On August 18, 2009, a clinician found that the Veteran had mild retinopathy of the left eye.  In September 2010, a clinician noted that the Veteran had mild retinopathy of both eyes.  In May 2012, an examiner found that the Veteran did not have diabetic retinopathy.  In July 2014, an ophthalmologist found that the Veteran had stable, nonproliferative diabetic retinopathy of both eyes.  The Veteran underwent an examination in December 2015, at which time the examiner found that the Veteran had diabetic retinopathy but no decrease in visual acuity or other visual impairment was attributable to such retinopathy.  Instead, the examiner noted that the Veteran's cataract caused reduced visual acuity in the right eye, and his glaucoma caused a visual field defect of the right eye.     

Turning to an analysis of these facts, the Board notes that VA revised the rating criteria for the evaluation of eye disorders effective December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  These revised criteria apply only to claims filed on or after December 10, 2008.  In this case, the regulations in effect before December 10, 2008, apply because the Veteran filed his underlying claim of entitlement to an increased rating for diabetes, which contemplated an increased rating for all diabetic complications, in August 2004.  Under the criteria in effect before December 10, 2008, retinitis was to be rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during the continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

In this case, however, clinicians have not attributed any visual impairment to the Veteran's diabetic retinopathy.  Instead, to the extent that clinicians have noted visual impairment, it has been attributed either to the Veteran's glaucoma, which the Board has found not to be service-connected, or to his cataracts, the rating of which is not before the Board at this time.  With no visual symptomatology attributed to diabetic retinopathy, a compensable rating for such retinopathy is not available at any time.  Thus, the Veteran's diabetic retinopathy is a noncompensable complication of diabetes and is considered to be part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  With that said, the Board acknowledges that the AOJ has granted service connection for this complication with a noncompensable evaluation and, in an May 2011, assigned an effective date of August 18, 2009, to the award of service connection.  

With regard to the proper effective date for this award, the Board finds that the Veteran's August 2004 claim for an increased rating for diabetes was a claim for an increased rating for all diabetic complications, including diabetic retinopathy.  With an August 2004, date of claim established, the Board notes that the appropriate effective date for the separate rating for diabetic retinopathy depends on the date when it was factually ascertainable that the Veteran's disability underwent an increase.  38 C.F.R. § 3.400(o) (2017).  In this case, it was only on August 18, 2009, that a clinician first noted that the Veteran had diabetic retinopathy.   August 18, 2009, is thus the first date that an increase in the Veteran's diabetic retinopathy was shown to have occurred.  At no time before August 18, 2009, had the Veteran been diagnosed with diabetic retinopathy.    

In sum, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for diabetic retinopathy at any time, and an effective date earlier than August 28, 2009, for the award of service connection for diabetic retinopathy is unwarranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating for a Left Wrist Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for a left wrist disability. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2017).  In this case, the evidence of record establishes that the Veteran is right-handed, and as such, minor hand disability ratings are applicable.  Under the criteria applicable to limitation of motion of the wrist, a 10 percent rating is warranted for the minor extremity when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is fewer than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  

Greater ratings are available when ankylosis is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 20 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist.  A 30 percent rating is warranted when there is ankylosis of the minor wrist in any other position, except favorable.  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

Turning now to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for residuals of a left wrist fracture in January 2011.  The Veteran underwent a VA examination in September 2011, at which time the Veteran complained of intermittent stiffness and soreness in the left wrist.  The Veteran denied experiencing flare-ups that impacted the function of the wrist.  The left wrist had palmar flexion and dorsiflexion to 50 degrees without pain.  No additional functional impairment or limitation of motion was noted following repetitive use testing.  The examiner noted that the Veteran had no functional loss or functional impairment of the left wrist other than less movement than normal.  No pain on palpation of the joints of the wrist was noted.  Muscle strength testing was normal, and there was no ankylosis.  A September 2011 x-ray examination showed mild degenerative changes.  

The Veteran underwent an additional VA examination in September 2017, at which time the examiner diagnosed the Veteran's degenerative arthritis of the left wrist.  The Veteran indicated that he experienced intermittent mild pain in his left wrist, and he had no flare-ups of symptoms.  The Veteran denied experiencing functional loss or impairment in the left wrist.  The Veteran's left wrist had a normal range of motion, no pain was noted on examination, and there was no evidence of pain with weight-bearing.  Repetitive use testing did not result in additional loss of function or range of motion.  There was no crepitus or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal, and there was no ankylosis.  

Turning to an analysis of these facts, a greater rating of the Veteran's left wrist disability requires the presence of ankylosis.  The Veteran has maintained a normal range of motion since filing his appeal, no clinician has observed the Veteran's left wrist to be ankylosed, and the Veteran himself has not contended that his left wrist is ankylosed.  A rating in excess of 10 percent for the Veteran's left wrist disability is therefore unavailable.  

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2017).  In this case, however, the Veteran is in receipt of the greatest possible rating for a disability of the minor wrist based on limitation of motion.  A greater rating for a disability of the minor wrist requires ankylosis.  The provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration when, as here, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca, 8 Vet. App. at 202.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 10 percent is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(Continued on the next page)
ORDER

Service connection for an enlarged heart is denied.

Service connection for glaucoma is denied.

An effective date of May 16, 2008, but no earlier, for the award of service connection for an acquired psychiatric disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for an acquired psychiatric disability is denied.  

A rating in excess of 40 percent for diabetes is denied.  

Before April 15, 2011, ratings in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities are denied.

Since April 15, 2011, ratings in excess of 40 percent for diabetic neuropathy of the bilateral lower extremities are denied.

A compensable rating for diabetic retinopathy is denied.  

An effective date earlier than August 18, 2009, for the award of service connection for diabetic retinopathy is denied.  

A rating in excess of 10 percent for residuals of a left wrist fracture is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for OSA, the record, for example a December 2010 treatment record, suggests that the Veteran has been diagnosed with OSA.  The Veteran alleges that he experienced sleep impairment in service that related to his OSA.  The Veteran has not been provided with an examination addressing the likely etiology of his OSA, and the AOJ should arrange for such an examination.  

In April 2017, the RO granted service connection for chronic renal disease and assigned a 60 percent rating effective March 25, 2017.  The RO additionally granted service connection for peripheral neuropathy of the bilateral upper extremities and assigned 10 percent ratings effective March 25, 2017.  In October 2017, the Veteran submitted a statement disagreeing with the effective dates of service connection and the initial ratings of these issues.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the following issues to ensure that the Veteran is provided with a statement of the case: 1) a rating in excess of 60 percent for chronic renal disease; 2) an effective date earlier than March 25, 2017, for the award of service connection for chronic renal disease; 3) ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities, and; 4) effective dates earlier than March 25, 2017, for the award of service connection for peripheral neuropathy of the bilateral upper extremities.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran's claim of entitlement to a TDIU before April 15, 2011, is inextricably intertwined with the Board's remand of the above issues.  A decision addressing the Veteran's claim of entitlement to a TDIU at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's OSA.  After reviewing the Veteran's claims file, physically examining the Veteran, and considering the Veteran's lay contentions, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's OSA began during or was otherwise caused by his military service.  

2.  Issue a statement of the case addressing the issues of: 1) a rating in excess of 60 percent for chronic renal disease; 2) an effective date earlier than March 25, 2017, for the award of service connection for chronic renal disease; 3) ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities, and; 4) effective dates earlier than March 25, 2017, for the award of service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3.  Then readjudicate the claims of entitlement to service connection for OSA and a TDIU before April 15, 2011.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


